MR. JUSTICE CARRIGAN
delivered the opinion of the Court.
This appeal arises from the same trial involved in People v. Warren, 196 Colo. 75, 582 P.2d 663 and People v. Albers, 196 Colo. 66, 582 P.2d 667 announced contemporaneously with this opinion. A complete statement of the facts of the case is contained in People v. Warren.
The appellant was convicted of second-degree burglary,1 conspiracy to commit second-degree burglary2 felony theft,3 aggravated robbery,4 and conspiracy to commit aggravated robbery.5 We hold that the trial court abused its discretion in denying the appellant’s motion for a trial separate from that of his two co-defendants, and therefore we reverse and remand for a new trial.
Our reasoning in People v. Warren, supra, is also dispositive here. Accordingly, the judgment of the trial court is reversed, and the cause is remanded for a new trial.
MR. JUSTICE KELLEY dissents.
MR. JUSTICE HODGES does not participate.

 Section 18-4-203, C.R.S. 1973.


 Section 18-2-201, C.R.S. 1973.


 Section 18-4-401, C.R.S. 1973.


 Section 16-11-309, C.R.S. 1973 (1977 Supp.).


 Section 18-2-201, C.R.S. 1973.